Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 11, and 12 recite "selecting from among the error measures based on a number of the tests classified as reliable" (last limitation) which renders the claims indefinite because it is hard to ascertain what is "(selected) from among the error measures based on a number of the tests classified as reliable". 
Claims 2-10 depend from rejected claim 1 and therefore are also rejected for the same reason.
Further, claim 4 recites "the decision limits are set in such a way that the fulfillment measure taken, on the other hand, in the simulation and, on the other hand, in the experimental measurement, deviates as little as possible" which renders the claim indefinite because it is hard to ascertain "in such a way" and "on the other hand" with respect to the rest of the claim. 
Further, it is hard to ascertain how "the decision limits are set" "in such as way….".
Claims 5-7 depend from rejected claim 4 and therefore are rejected for the same reason. 
Claim 5 recites "decision limits….deviates as little as possible, and" which renders the claim indefinite because the claim does not recite any limitation after "and" and claim 5 requires a period at the end. Claim 6 is rejected as it depends from rejected claim 5. 
Further, claim 9 recites "the selection falls on an error measure of the error measures for which…is the greatest, according to which the system fails the requirement" renders the claim indefinite because it is hard to ascertain the connection between "the selection falls on an error measure of the error measures…" and "according to which the system fails the requirement".

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-4 and 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 	Claim 1 recites "a method for testing a technical system" which comprises a series of steps of "carrying out…", "evaluating the tests…based on the fulfillment measure and each of the error measure, carrying out…" and "selecting from among the error measures based on a number of the tests classified as reliable" and therefore it is a process. 
	2A-Prong 1: Judicial exception recited? Yes. Each limitation as recited in claim, is a process that, under its broadest limitation, covers performance of the limitation in the mind but for the recitation of a generic "technical system" which is a mere indication of the field of use. Nothing in the claim elements precludes the steps from practically being performed in the mind. The mere nominal recitation of a generic technical system does not take the claim limitation out of the mental processes grouping. Thus the claim recites a mental process. 
	2A-Prong 2: Integrated into a practical application? No. 

	This judicial exception is not integrated into a practical application because claim 3. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim when viewed alone or in combination recites data gathering such as "carrying out tests using a simulation of the system", "evaluate the tests", "carrying out a classification…", and "selecting from among the error measures based on a number of the tests classified as reliable". 
	The recited "(evaluated) tests", "carried out classification of each of the tests", or "selecting from among the error measures based on a number of tests classified as reliable" is merely insignificant extra-solution activity which cannot provide an inventive concept (step 2B: NO).
	Therefore, claim 1 is ineligible.
	Similarly claims 11 and 12 recite similar steps as in claim 1 and therefore they are a process. 
	2A-Prong 1: Judicial exception recited? Yes. Each limitation as recited in claim, is a process that, under its broadest limitation, covers performance of the limitation in the mind but for the recitation of a generic "technical system" which is a mere indication of the field of use. Nothing in the claim elements precludes the steps from practically being performed in the mind. The mere nominal recitation of a generic technical system does not take the claim limitation out 
	 2A-Prong 2: Integrated into a practical application? No. 
	The claim when viewed as a whole integrates the recited judicial exception into a practical application of the exception. This is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical applications. 
	This judicial exception is not integrated into a practical application because claim 3. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim when viewed alone or in combination recites data gathering such as "carrying out tests using a simulation of the system", "evaluate the tests", "carrying out a classification…", and "selecting from among the error measures based on a number of the tests classified as reliable". 
	The recited "(evaluated) tests", "carried out classification of each of the tests", or "selecting from among the error measures based on a number of tests classified as reliable" is merely insignificant extra-solution activity which cannot provide an inventive concept (step 2B: NO).
	Therefore, claims 11 and 12 are ineligible.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fritz et al. (USPAP. 20090198474) discloses a method for analysis and assessment of measurement data of a measurement system having at least one measurement channel provides for the assessment of the measurement data at freely selectable times and over a freely selectable period on the basis of at least one of a plurality of predeterminable criteria. In order in this case to develop a central and generally applicable measurement data diagnosis, in which any desired number of measurement channels can be monitored at the same time with little effort and with good result representation, preferably with determination of the faulty channels, the raw data of the measurement channel is supplied to a fault isolation stage and then to a fault classification stage, and a measure is then determined for the quality of the measurement data of the respective measurement channel. An input for the raw data of the measurement channel as well as a unit in which a fault isolation stage and then a fault classification stage are implemented are provided for this purpose in the apparatus for analysis and assessment of measurement data of a measurement system (Abstract; Pars. 182-186).
Duke et al. systems and methods are provided for identifying and detecting unauthorized user activity and for decreasing the rate of false-positives. The disclosed systems and techniques may involve analysis of users' past activity data so that individual classifications and authorization decisions with respect to requested user activity are based on activity data .
Conclusion












Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        March 3, 2022